Exhibit 10.1

Executive Officer – Breeze

ROYAL GOLD, INC.

2015 OMNIBUS LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

Royal Gold, Inc., a Delaware corporation (the “Company”), hereby grants
restricted stock units relating to shares of its common stock, $.01 par value
(the “Stock”), to the Grantee named below, subject to the restrictions and
vesting conditions set forth in the attachment (the “Agreement”).  Additional
terms and conditions of the grant are set forth in this cover sheet, the
Agreement, and in the Company’s 2015 Omnibus Long-Term Incentive Plan, as it may
be amended from time to time (the “Plan”).

 

 

 

Grant Date:

    

[Grant Date]

 

 

 

Name of Grantee:

 

[Full Name]

 

 

 

Number of Shares of Stock underlying Restricted Stock Units:

 

[# of Shares]

 

 

 

Purchase Price per Share of Stock: Par value, paid by services previously
rendered

 

By agreeing to accept this Agreement online, you agree to all of the terms and
conditions described in the attached Agreement and in the Plan, a copy of which
is available in your Shareworks document library, or upon request to the
Secretary.  You acknowledge that you have carefully reviewed the Plan and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent.

 

 

Grantee:

 

 

(Signature)

 

 

 

 

Company:

 

 

(Signature)

 

 

Title:

 

 

Attachment

This is not a stock certificate or a negotiable instrument.

 

 



 

--------------------------------------------------------------------------------

 

Executive Officer

 

ROYAL GOLD, INC.

2015 OMNIBUS LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

 

 

Restricted Stock Units / Nontransferability

    

This grant is an award of restricted stock units (“Restricted Stock Units”)
relating to the number of shares of Stock set forth on the cover sheet.  The per
share purchase price of par value will be satisfied by your prior service at the
time of the issuance of such Stock.  The grant is subject to the vesting
conditions described below.  To the extent not yet vested, your Restricted Stock
Units may not be sold, transferred, assigned, pledged or otherwise encumbered or
disposed of, whether by operation of law or otherwise.

 

 

 

Vesting

 

Your right to the Stock under this Restricted Stock Unit Grant is subject to
satisfaction of both the Performance-Based Vesting Condition and the Time-Based
Vesting Condition set forth below.

 

Performance-Based Vesting Condition. In order for you to vest in any of the
shares of Stock under this Restricted Stock Unit Grant, the Company must obtain
net revenue for fiscal year [year] of $###,000,000, holding metal prices
constant [and excluding revenue from the Voisey’s Bay net smelter return
royalty] (the “Performance-Based Vesting Condition”).  If the Performance-Based
Vesting Condition is not satisfied for fiscal year [year], all of the shares of
Stock underlying this Restricted Stock Unit Grant will be forfeited.

 

Time-Based Vesting Condition. Provided that the Performance-Based Vesting
Condition is satisfied, your right to vest in the Stock under this Restricted
Stock Unit Grant vests as to one-third (1/3) of the total number of shares
covered by this grant, as shown on the cover sheet, on each of the third, fourth
and fifth anniversaries of the Grant Date (each a “Vesting Date”), provided you
then continue in Service. 

 

 

 

Termination after Long-Term Service

 

Notwithstanding the foregoing vesting schedule, if you incur a termination of
Service other than for “Cause” (an “Involuntary Termination”), at any time after
(i) the Performance-Based Vesting Condition has been satisfied, and (ii) you
have provided fifteen (15) years of Service to the Company or its Affiliates,
you shall be one hundred percent (100%) vested in the Restricted Stock Units as
of the date of such termination of Service.

 

As used herein, the term “Cause” shall mean reasons justifying termination with
immediate effect pursuant to your "Employment Contract" (that certain Employment
Contract between you and RGLD Gold AG dated [Employment Contract Date], as the
same may be amended after the date hereof.)

 

 

 

Termination without Cause; Change of Control

 

Notwithstanding the foregoing vesting schedule, if you incur an Involuntary
Termination  during the term of your Employment Contract, and both (A) any such
termination of Service or your Employment Contract occurs after the
Performance-Based Vesting Condition has been satisfied, and (B) any such
termination does not occur within the period of time beginning ninety (90) days
prior to and ending two (2) years after the occurrence of a “Change of Control”
(as defined in your Employment Contract), then, you will be vested as of the
date of your termination in a prorated portion of the shares of Stock under this
Restricted Stock Unit Grant subject to this Agreement calculated by dividing (x)





2

--------------------------------------------------------------------------------

 

Executive Officer

 

 

 

 

 

    

the number of days that you have remained in Service between the Grant Date and
the termination date, by (y) the number of days required for you to fully vest
in this grant of Restricted Stock Units as set forth in the section entitled
“Vesting” above.  The resulting aggregate number of vested shares will be
rounded down to the nearest whole number, and you cannot vest in more than the
number of shares set forth on the cover sheet.

 

If you incur an Involuntary Termination during the term of your Employment
Contract, and both (A) any such termination of Service or your Employment
Contract occurs after the Performance-Based Vesting Condition has been
satisfied, and (B) any such termination occurs within the period beginning
ninety (90) days prior to and ending two (2) years after the occurrence of a
“Change of Control” (as defined in your Employment Contract), then, you will be
one hundred percent (100%) vested in the number of unvested shares of Stock
remaining under this grant, set forth on the cover sheet as of the date of your
termination, or, if later, the occurrence of such Change of Control.

 

 

 

Forfeiture of Unvested Units

 

 

In the event that your Service terminates for any reason, except as provided
above in the sections entitled “Termination after Long-Term Service” and
"Termination without Cause; Change of Control," you will forfeit all of the
shares of Stock under this Restricted Stock Unit Grant that have not yet vested.
For the avoidance of doubt, if you incur a termination of Service for any reason
prior to the satisfaction of the Performance-Based Vesting Condition, you will
forfeit all of the shares of Stock under this grant and will not thereafter vest
in any shares of Stock.

 

 

 

Leaves of Absence

 

For purposes of this award of Restricted Stock Units, the impact of any leave of
absence on your Service shall be determined in accordance with Company policies
and procedures and Applicable Laws.

 

 

 

Share Delivery of Vested Units

 

Shares underlying the vested shares of Stock represented by the Restricted Stock
Units will be delivered to you by the Company as soon as practicable after the
Restricted Stock Units have vested, but in no event later than 60 days following
the date such Restricted Stock Units became vested.

 

 

 

Evidence of Issuance

 

The issuance of the shares of Stock upon any vesting of the Restricted Stock
Units shall be evidenced in such a manner as the Committee, in its sole
discretion, deems appropriate, including without limitation, book-entry or
direct registration (including transaction advices) or a certificate evidencing
ownership of such shares of Stock.

 

 

 

Withholding Taxes

 

You agree, as a condition of this grant, that you will make acceptable
arrangements consistent with Company policies and procedures to pay any
withholding or other taxes that may be due as a result of this grant or the
vesting, settlement or issuance of shares related to this grant.  You may
satisfy such withholding or other tax obligations by remitting cash payments to
the Company within the time periods specified by Company policies and procedures
or, to the extent permitted under Applicable Laws, by causing the Company or its
Affiliate to withhold shares of Stock otherwise issuable to you as a result of
this grant.  The shares of Stock so withheld shall have an aggregate Fair Market
Value equal to such withholding obligations.

 





3

--------------------------------------------------------------------------------

 

Executive Officer

 

 

 

 

 

    

In the event that the Company determines that any withholding or other tax is
required and you have not made satisfactory arrangements to satisfy such
obligations within the time periods specified by Company policies and
procedures, the Company shall have the right to:  (i) require such payments from
you; (ii) withhold such amounts from other payments due to you from the Company
or any Affiliate; or (iii) withhold shares of Stock otherwise issuable to you as
a result of this grant.  Any shares of Stock so withheld shall have an aggregate
Fair Market Value equal to such withholding obligations.

 

 

 

Retention Rights

 

This Agreement does not give you the right to be retained by the Company (or any
Parent, Subsidiaries or Affiliates) in any capacity.  The Company (and any
Parent, Subsidiaries or Affiliates) reserve the right to terminate your Service
at any time and for any reason.

 

 

 

Shareholder Rights

 

You do not have any of the rights of a shareholder with respect to the
Restricted Stock Units unless and until the Stock relating to the Restricted
Stock Units has been delivered to you.

You will, however, as of each dividend record date for Stock occurring on or
after the Grant Date of the Restricted Stock Units and prior to the date the
shares of Stock underlying the Restricted Stock Units are delivered (or, if
applicable, the date of forfeiture of the Restricted Stock Units), be entitled
to receive an amount equal to the dividend that you would have been entitled to
receive had you held the number of shares of Stock underlying the Restricted
Stock Units on such record date, payable on the date of payment of the
applicable dividend in cash or such number of shares of Stock having a Fair
Market Value equivalent to such amount (each as determined by the Company in its
sole discretion).

 

 

 

Forfeiture of Rights

 

If you should take actions in competition with the Company in violation of your
Employment Contract, the Company shall have the right to cause a forfeiture of
your rights, including, but not limited to: (i) a forfeiture of any outstanding
unvested Restricted Stock Units, and (ii) with respect to the period commencing
twelve (12) months prior to your termination of Service with the Company (A) a
forfeiture of any proceeds received upon a sale of shares acquired by you upon
vesting of shares of Restricted Stock Units or (B) a forfeiture of any shares of
Stock acquired by you upon vesting of the Restricted Stock Units. 

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in the
Company Stock, the number of shares covered by this grant may be adjusted
pursuant to the Plan.  Your Restricted Stock Units shall be subject to the terms
of the agreement of merger, liquidation or reorganization in the event the
Company is subject to such corporate activity.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

 

 

Voluntary Participation

 

You agree that your participation in the Plan and the grant of the Restricted
Stock Units to you by the Company pursuant to the Plan and this Agreement is
voluntary.

 





4

--------------------------------------------------------------------------------

 

Executive Officer

 

 

 

 

The Plan

    

The text of the Plan is incorporated in this Agreement by reference.  Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Restricted Stock Units. Any prior
agreements, commitments or negotiations concerning this grant are superseded.

 

 

 

Other Agreements

 

You agree, as a condition of this grant of Restricted Stock Units, that you will
execute such document(s) as necessary to become a party to any shareholder
agreement or voting trust as the Company may require.

 

 

 

Data Privacy

 

In order to administer the Plan, the Company may process personal data about
you.  Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business address and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By accepting this award, you give explicit consent to process any such personal
data.  You also give explicit consent to transfer any such personal data outside
the country in which you work or are employed, including, with respect to
non-U.S. resident Grantees, to the United States, to transferees who shall
include the Company and other persons who are designated by the Company to
administer the Plan.

 

 

 

Stock Ownership Requirements

 

You are required to hold an aggregate of fifty percent (50%) of the shares of
Stock acquired by you pursuant to this Restricted Stock Unit Grant together with
all other shares of Stock acquired by you pursuant to any other restricted stock
grant and restricted stock unit grant made under the Plan (such 50% to be
determined after reducing the shares of Stock covered by this grant and all
other restricted stock grants and restricted stock unit grants made to you under
the Plan by the number of shares of Stock equal in value to the amount required
to be withheld to pay taxes in connection with this grant and such other
restricted stock grants and restricted stock unit grants) for so long as the
number of shares of Stock owned by you is less than the number of shares of
Stock which satisfies your stock ownership requirements under the Company’s
Stock Ownership Guidelines in effect from time to time.

 

 

 

Code Section 409A

 

It is intended that this award comply with Section 409A of the Internal Revenue
Code of 1986, as amended (“Code Section 409A”), and to the maximum extent
permitted, will be interpreted and administered in accordance with Code Section
409A.  Notwithstanding anything herein to the contrary, to the extent required
to avoid accelerated taxation and tax penalties under Code Section 409A, amounts
that would otherwise be payable and benefits that would otherwise be provided
pursuant to the Plan during the six (6)-month period immediately following your
Separation from Service will instead be paid on the first payroll date after the
six (6)-month anniversary of your Separation from Service (or your death, if
earlier).  Notwithstanding the foregoing, neither the Company nor the Committee
will have any obligation to take any action to prevent the assessment of any
excise tax or penalty on you under Code Section 409A, and neither the Company or
an Affiliate nor the Board or the Committee will have any liability to you for
such tax or penalty.

 





5

--------------------------------------------------------------------------------

 

Executive Officer

 

By agreeing to accept this Agreement online, you acknowledge that you have
received, read and understand the Plan and this Agreement, and agree to abide by
and be bound by their terms and conditions.

 

6

--------------------------------------------------------------------------------